- Midland National Life Insurance Company April 25 , 2012 Securities and Exchange Commission treet, N.E. Washington , DC 2 RE: Midland National Life Separate Account C File Number 333-119088 – MNL Advisor Variable Annuity Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 10 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 25 , 2012 Registration Nos. 333-119088 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 10 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. 116 x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Victoria E. Fimea Frederick R. Bellamy, Esq. Senior Vice President, General Counsel & Secretary Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 1275 Pennsylvania Avenue, N.W. Sammons Financial Group Washington, DC 20004-2415 525 W. Van Buren Chicago, IL 60607 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 x On May 1, 2012 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: MNL Advisor Individual Flexible Premium Deferred Variable Annuity Contracts. MNL Advisor Variable Annuity Prospectus May 1, 2012 Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Phone: (877) 586-0240 (toll free) Fax: (866) 270-9565 Please read this prospectus for details on the contract being offered to You and keep it for future reference. This prospectus sets forth the information that a prospective investor should know before investing. The MNL Advisor Variable Annuity (the “contract”) is a flexible premium deferred annuity designed to be useful to You in meeting Your long-term savings and retirement needs. The minimum initial premium for a non-qualified contract is $10,000. The minimum initial premium for a qualified contract is $2,000. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C is available free of charge by checking the appropriate box on the application form or by writing to Us at Midland National Life Insurance Company, 4350 Westown Parkway , West Des Moines, IA 50266 or contacting Us at the numbers above. The SAI, dated May 1, 2012, has been filed with the U.S. Securities and Exchange Commission (“SEC”), and is incorporated herein by reference. The table of contents of the SAI is included at the end of this prospectus. The SEC maintains a website (http://www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to Our Fixed Account, unless otherwise noted, and/or to the Separate Account investment divisions (see Definitions) that invest in a specified mutual fund portfolio. You can generally choose among the twenty-four investment divisions shown on the following page (some restrictions may apply). The mutual fund portfolios are part of the following series funds or trusts: · American Century Variable Portfolios, Inc. · Fidelity ® Variable Insurance Products Initial Class and Service Class 2 Your accumulation value in the investment divisions will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the mutual fund portfolios. The SEC has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The contracts involve investment risk, including possible loss of principal. The contracts are not a deposit of, or guaranteed or endorsed by, any bank or depository institution and the contracts are not federally insured by the federal deposit insurance corporation or any other agency. SEPARATE ACCOUNT INVESTMENT PORTFOLIOS 1. American Century VP Balanced Fund 2. American Century VP Capital Appreciation Fund 3. American Century VP Income & Growth Fund 4. American Century VP Inflation Protection Fund 5. American Century VP International Fund 6. American Century VP Large Company Value Fund 7. American Century VP Mid Cap Value Fund 8. American Century VP Ultra Fund 9. American Century VP Value Fund 10. Fidelity VIP Asset Manager: Growthâ Portfolio 11. Fidelity VIP Asset ManagerSM Portfolio 12. Fidelity VIP Balanced Portfolio 13. Fidelity VIP Contrafund® Portfolio 14. Fidelity VIP Equity-Income Portfolio 15. Fidelity VIP Growth & Income Portfolio 16. Fidelity VIP Growth Opportunities Portfolio 17. Fidelity VIP Growth Portfolio 18. Fidelity VIP High Income Portfolio 19. Fidelity VIP Index 500 Portfolio 20. Fidelity VIP Investment Grade Bond Portfolio 21. Fidelity VIP Mid Cap Portfolio 22. Fidelity VIP Money Market Portfolio 23. Fidelity VIP Overseas Portfolio 24. Fidelity VIP Value Strategies Portfolio This prospectus generally describes only the variable portion of the contract, except where the Fixed Account is specifically mentioned. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. TABLE OF CONTENTS PAGE DEFINITIONS. Error! Bookmark not defined. SUMMARY Error! Bookmark not defined. Features of MNL Advisor Variable Annuity Error! Bookmark not defined. Your “Free Look” Right 8 Your Accumulation Value. 9 Flexible Premium Payments. 9 Investment Choices. 9 Transfers. 10 Frequent or Disruptive Transfers. 10 Surrenders. 10 Administrative Procedures. 11 Risk of Increase in Fees and Charges. 12 Death Benefit 12 FEE TABLE. Error! Bookmark not defined. Periodic Charges Other Than Portfolio Expenses. 13 Range of Annual Operating Expenses for the Portfolios1 13 EXPENSE EXAMPLES. Error! Bookmark not defined. Financial Information Error! Bookmark not defined. Charges and Fees. Error! Bookmark not defined. Surrender Charge. 15 Interest Adjustment 15 Mortality and Expense Risk Charge. 16 Annual Maintenance Fee. 16 Transfer Fee. 16 Premium Taxes. 16 Additional Information About MNL Advisor Error! Bookmark not defined. Suitability of the Contracts. Error! Bookmark not defined. Other Products. Error! Bookmark not defined. Inquiries And Correspondence. Error! Bookmark not defined. State Variations. Error! Bookmark not defined. Our Separate Account C And Its Investment divisions. Error! Bookmark not defined. The Funds. 18 Investment Policies of The Funds’ Portfolios. 19 Availability of the Portfolios. 21 Amounts In Our Separate Account Error! Bookmark not defined. We Own The Assets Of Our Separate Account Error! Bookmark not defined. Our Right To Change How We Operate Our Separate Account Error! Bookmark not defined. FIXED ACCOUNT Error! Bookmark not defined. Fixed Account Options. Error! Bookmark not defined. Multi-Year Guarantee (MYG) Options. 25 Fixed Account Dollar Cost Averaging (“Fixed Account DCA”) 26 DETAILED INFORMATION ABOUT THE CONTRACT Error! Bookmark not defined. Requirements for Issuance of a Contract Error! Bookmark not defined. Tax-Free “Section 1035” Exchanges. Error! Bookmark not defined. Free Look Error! Bookmark not defined. Premium Payments. Error! Bookmark not defined. Allocation of Premium Payments. 28 Changing Your Premium Allocation Percentages. 28 Your Accumulation Value. Error! Bookmark not defined. Transfers of Accumulation Value. 29 Transfer Limitations. Error! Bookmark not defined. Surrenders. Error! Bookmark not defined. Systematic Withdrawals. Error! Bookmark not defined. Free Surrender Amount Error! Bookmark not defined. Loans. Error! Bookmark not defined. Dollar Cost Averaging Error! Bookmark not defined. Portfolio Rebalancing Error! Bookmark not defined. Fixed Account Earnings Sweep Program Error! Bookmark not defined. Death Benefit Error! Bookmark not defined. Payment of Death Benefits and Lump Sum Payments. Error! Bookmark not defined. CHARGES, FEES AND DEDUCTIONS. Error! Bookmark not defined. Surrender Charges on Surrenders. Error! Bookmark not defined. Mortality and Expense Risk Charge. Error! Bookmark not defined. Annual Maintenance Fee. Error! Bookmark not defined. Interest adjustment Error! Bookmark not defined. Transfer Charge. Error! Bookmark not defined. loan charge. Error! Bookmark not defined. Charges In The Funds. Error! Bookmark not defined. Premium Taxes. Error! Bookmark not defined. Other Taxes. Error! Bookmark not defined. FEDERAL TAX STATUS. Error! Bookmark not defined. Introduction Error! Bookmark not defined. Annuity Contracts in General. Error! Bookmark not defined. Qualified and Non-Qualified Contracts. 44 Minimum Distribution Rules and Eligible Rollover Distributions. 45 Loans. 46 Diversification and Distribution Requirements. 46 Surrenders. 47 Multiple Contracts. 47 Withholding. 47 Annuity Payments. 47 Medicare Tax. 48 Federal Defense of Marriage Act 48 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations. 48 Taxation of Death Benefit Proceeds. 49 Transfers, Assignments or Exchange of Contracts. 49 Possible Tax Law Changes. 49 Federal Estate Taxes. 49 Generation-Skipping Transfer Tax. 49 Federal Estate, Gift and Generation-Skipping Transfer Taxes. 49 Foreign Tax Credits. 50 Separate Account Charges. 50 Annuity Purchases by Residents of Puerto Rico. 50 MATURITY DATE. Error! Bookmark not defined. Electing an Annuity Payment Option. 50 Fixed Payment Options. 51 Variable Options. 51 Payout Options. 52 Annuitization Bonus Rider 52 Transfers after Annuitization for Variable Payment Options. 53 ADDITIONAL INFORMATION Error! Bookmark not defined. Midland National Life Insurance Company Error! Bookmark not defined. Our Financial Condition. 53 Our General Account 54 Fund Voting Rights. Error! Bookmark not defined. How We Determine Your Voting Shares. 55 Voting Privileges of Participants in Other Companies. 55 Our Reports to Owners. Error! Bookmark not defined. Contract Periods, Anniversaries. Error! Bookmark not defined. Dividends. Error! Bookmark not defined. Performance. Error! Bookmark not defined. Change of Address Notification Error! Bookmark not defined. Modification To Your Contract Error! Bookmark not defined. Your Beneficiary Error! Bookmark not defined. Assigning Your Contract Error! Bookmark not defined. When We Pay Proceeds From This Contract Error! Bookmark not defined. Distribution of the Contracts. Error! Bookmark not defined. Regulation Error! Bookmark not defined. Discount for Employees of Sammons Enterprises, Inc. Error! Bookmark not defined. LEGAL PROCEEDINGS. Error! Bookmark not defined. Legal Matters. Error! Bookmark not defined. Financial Statements. Error! Bookmark not defined. Statement of Additional Information Error! Bookmark not defined. CONDENSED FINANCIAL INFORMATION Error! Bookmark not defined. APPENDIX I Error! Bookmark not defined. Appendix II Error! Bookmark not defined. DEFINITIONS For Your convenience, below is a glossary of the special terms We use in this prospectus. These terms are in bold type throughout this document. Accumulation Unit means the units credited to each investment division in the Separate Account before the maturity date. Accumulation Value means the sum of the amounts You have in Our Fixed Account and in the investment divisions of Our Separate Account under Your inforce contract. Administrative Office means Our office located at One Sammons Plaza, Sioux Falls, SD 57193. Please use Our Principal Office address and telephone and fax numbers for all correspondence, transaction requests, payments, and inquiries. Annuitant means the person(s), designated by the owner, to whom periodic income will be paid (payee). This is the person whose life is used to determine the amount and duration of any periodic income involving life contingencies. After the maturity date, the annuitant will be considered the owner unless otherwise stated. Annuity Unit means the units in the Separate Account, after the maturity date, that are used to determine the amount of the annuity payment. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your contract under one of the annuity payment options. An election to annuitize Your contract may be irrevocable. If You elect to annuitize Your contract, You will no longer be able to exercise any liquidity (e.g., withdrawal or surrender) provision that may have previously been available. Attained Age means the issue age plus the number of complete contract years since the issue date. Beneficiary means the person or persons to whom the contract’s death benefit will be paid in the event of the death of the annuitant or an owner. Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading (generally 3:00 p.m.
